Case 2:19-cv-10658-DSF-SK Document 29 Filed 07/20/20 Page 1 of 12 Page ID #:457




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




    NARGUESS NOOHI and ROBERT CV 19-10658 DSF (SKx)
    BRYCE STEWART III,
    individually and on behalf of other Order DENYING Defendants’
    members of the public similarly     Motion to Dismiss (Dkt. 21)
    situated,
          Plaintiffs,

                     v.

    THE KRAFT HEINZ COMPANY
    and KRAFT HEINZ
    INGREDIENTS CORP.,
         Defendants.



          Defendants The Kraft Heinz Company and Kraft Heinz
    Ingredients Corp. move to dismiss the Second Amended Complaint
    (SAC) filed by Plaintiffs Narguess Noohi and Robert Bryce Stewart III.
    Dkt. 21 (Mot.). Plaintiffs oppose. Dkt. 23 (Opp’n). The Court deems
    this matter appropriate for decision without oral argument. See Fed.
    R. Civ. P. 78; Local Rule 7-15. For the reasons stated below, the motion
    is DENIED.

                              I. BACKGROUND

          Defendants sell drink products throughout the United States
    under the brand name “Crystal Light” that are advertised as
    containing no artificial flavors, when in fact they contain synthetic DL-
    Malic Acid. Dkt. 20 (SAC) ¶¶ 9, 10. Due to Defendants’ allegedly false
    and misleading claim that Crystal Light products contain no artificial
    flavors, Plaintiffs have been misled into purchasing products they
Case 2:19-cv-10658-DSF-SK Document 29 Filed 07/20/20 Page 2 of 12 Page ID #:458



    would not have otherwise purchased. Id. ¶¶ 16, 18. Therefore,
    Plaintiffs brought claims on behalf of themselves and others similarly
    situated for 1) violation of the California False Advertising Act, Cal.
    Bus. & Prof. Code §§ 17500 et seq.; 2) violation of California’s Unfair
    Business Practices Act (UCL), Cal. Bus. & Prof. Code §§ 17200 et seq.;
    3) fraud; 4) unjust enrichment; 5) negligent misrepresentation;
    6) breach of express warranty; 7) violation of the New York General
    Business Law Sections 349, 350, and 350-a(1); 8) violation of the Texas
    Deceptive Trade Practices Act, Tex. Bus. & Com. Code §§ 17.46 et seq.;
    9) violation of the Georgia Uniform Deceptive Trade Practices Act,
    OCGA §§ 10-1-372 et seq.; 10) violation of the Georgia Fair Business
    Practices Act, OCGA §§ 10-1-393 et seq.; and 11) violation of the
    California Consumer Legal Remedies Act (CLRA), Cal. Civ. Code §§
    1750 et seq.

                            II. LEGAL STANDARD

           Rule 12(b)(6) allows an attack on the pleadings for failure to state
    a claim on which relief can be granted. “[W]hen ruling on a defendant’s
    motion to dismiss, a judge must accept as true all of the factual
    allegations contained in the complaint.” Erickson v. Pardus, 551 U.S.
    89, 94 (2007) (per curiam). However, a court is “not bound to accept as
    true a legal conclusion couched as a factual allegation.” Ashcroft v.
    Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
    U.S. 544, 555 (2007)). “Nor does a complaint suffice if it tenders ‘naked
    assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting
    Twombly, 550 U.S. at 557) (alteration in original) (citation omitted). A
    complaint must “state a claim to relief that is plausible on its face.”
    Twombly, 550 U.S. at 570. This means that the complaint must plead
    “factual content that allows the court to draw the reasonable inference
    that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
    at 678. There must be “sufficient allegations of underlying facts to give
    fair notice and to enable the opposing party to defend itself
    effectively . . . and factual allegations that are taken as true must
    plausibly suggest an entitlement to relief, such that it is not unfair to
    require the opposing party to be subjected to the expense of discovery



                                         2
Case 2:19-cv-10658-DSF-SK Document 29 Filed 07/20/20 Page 3 of 12 Page ID #:459



    and continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.
    2011).

           Ruling on a motion to dismiss will be “a context-specific task that
    requires the reviewing court to draw on its judicial experience and
    common sense. But where the well-pleaded facts do not permit the
    court to infer more than the mere possibility of misconduct, the
    complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is
    entitled to relief.’” Iqbal, 556 U.S. at 679 (alteration in original)
    (citation omitted) (quoting Fed. R. Civ. P. 8(a)(2)).



                                III. DISCUSSION

    A.    False or Misleading Statements

          Each of Plaintiffs’ claims relies on the allegation that Crystal
    Light’s label indicating that it contains “no artificial flavors” is false or
    misleading. See SAC ¶¶ 85, 99, 104, 108, 113, 120, 125, 136, 147, 157,
    169, 182, 191, 201, 205. 1 Defendants move to dismiss Plaintiffs’ claims
    on the grounds that Plaintiffs have not adequately alleged that the
    statement “no artificial flavors” is false or misleading. Specifically,
    Defendants contend that Plaintiffs have not adequately alleged that the
    malic acid in Crystal Light is “artificial” or a “flavor.”

          1.    Artificial

           FDA regulations specifically address malic acid, noting that there
    are two types: L-malic acid which “occurs naturally in various foods”
    and DL-malic acid which “is made commercially by hydration of
    fumaric acid or maleic acid.” 21 C.F.R. § 184.1069(a). Plaintiffs allege
    that “[a]ll of the Products contain artificial DL-Malic Acid.” SAC ¶ 14.
    As additional factual support, Plaintiffs allege that Defendants

    1The parties agree that Plaintiffs’ common-law claims for breach of express
    warranty, common-law fraud, negligent misrepresentation, and unjust
    enrichment rise or fall with the statutory consumer fraud claims. See Mot. at
    12-14; Opp’n at 16-17; Dkt. 24 (Reply) at 2 n.1.



                                         3
Case 2:19-cv-10658-DSF-SK Document 29 Filed 07/20/20 Page 4 of 12 Page ID #:460



    “intentionally used artificial DL-Malic Acid because it was likely
    cheaper and/or it more accurately resembled natural flavors than Citric
    Acid or other acids.” Id. ¶ 32; see also id. ¶ 63 (Defendants “chose to
    include DL-Malic Acid because it was cheaper for Defendants than
    using natural L-Malic Acid and because they did not believe their
    customers were educated enough to know the difference”). Defendants
    contend these allegations amount to nothing more than speculation,
    which does not move the allegations across the line from “mere
    possibility” to plausibility. Mot. at 8. The Court disagrees. Plaintiffs
    may be speculating as to why Defendants use DL-Malic Acid, but they
    allege unequivocally that the Defendants do in fact use DL-Malic Acid.
    See, e.g., SAC ¶ 33.

            The court in Branca v. Bai Brands, LLC, No. 3:18-cv-00757-BEN-
    KSC, 2019 WL 1082562 (S.D. Cal. Mar. 7, 2019) rejected a similar
    argument, finding it to be sufficient for the plaintiff to allege that
    “Defendants use an artificial petrochemical, d-1-malic acid in their
    Products” and to “discuss[] with particularity how artificial malic acid
    is created, is used in beverage products like Bai, and why Defendants
    use d–1–malic acid in place of natural malic acid.” Id. at *3 (internal
    quotation marks omitted). The court noted that the plaintiff’s
    “assumption as to the type of malic acid contained in Defendants’
    Products ultimately may be incorrect,” but at the pleading stage the
    allegations must be accepted as true. Id. Other district courts have
    come to similar conclusions. See, e.g., Marotto v. Kellogg Co., No. 18
    CIV. 3545 (AKH), 2018 WL 10667923, at *7 (S.D.N.Y. Nov. 29, 2018)
    (finding it sufficient that “Plaintiff distinguishes the natural and
    artificial forms of the ingredients and alleges that the Product contains
    the latter form”); Allred v. Kellogg Co., No. 17-CV-1354-AJB-BLM,
    2018 WL 1158885, at *2 (S.D. Cal. Feb. 23, 2018) (concluding that
    allegations “discuss[ing] the process to create artificial malic acid and .
    . . defendants[‘] use the artificial version of malic acid, ‘d-l-malic acid,’
    in the product” was sufficient at the motion to dismiss stage because
    “the allegation’s truthfulness is a summary judgment hurdle”).

          Defendants seek to impose a requirement that Plaintiffs explain
    “how they discovered that the malic acid in Crystal Light is ‘artificial.’”


                                          4
Case 2:19-cv-10658-DSF-SK Document 29 Filed 07/20/20 Page 5 of 12 Page ID #:461



    Reply at 4. Certainly, had Plaintiffs included the results of their
    testing in the SAC, 2 their factual allegations would have been even
    stronger. See, e.g., Augustine v. Talking Rain Beverage Co., Inc., 386
    F. Supp. 3d 1317, 1326 (S.D. Cal. 2019) (finding allegations that “the
    malic acid used in the Products is not the natural form of the L-malic
    acid” are plausible where “Plaintiffs have tested the Product and
    identified the malic acid used in the beverages as the synthetic
    industrial flavoring chemical called d-1 malic acid”); Morris v. Mott’s
    LLP, No. SACV 18-01799 AG (ADSx), 2019 WL 948750, at *3 (C.D. Cal.
    Feb. 26, 2019) (“Plaintiffs connect these more generic allegations to
    Defendant’s snack products specifically by alleging that Defendant’s
    snacks test positive for d-l malic acid”). But failing to include such
    allegations is not fatal. Rather, the remedy for filing a lawsuit “without
    any idea as to its veracity . . . would lie in Rule 11,” not Rule 12. See
    Allred, 2018 WL 1158885, at *1.

           Defendants cite three district court cases that they contend
    require a different result. In Figy v. Frito-Lay N. Am., Inc., 67 F. Supp.
    3d 1075 (N.D. Cal. 2014), “Plaintiffs’ FAC provide[d] no detail
    whatsoever about how or why the offending ingredients are unnatural.”
    Id. at 1090. Here, Plaintiffs have explained in detail how DL-malic acid
    is unnatural. Similarly, in Osborne v. Kraft Foods Group, Inc., No. 15-
    cv-02653-VC (N.D. Cal. Oct. 15, 2015), the complaint did not “specify
    whether all citric acid is unnatural or some types of citric acid is
    unnatural” or “what type of citric acid Kraft uses in its Capri Sun
    drinks.” Dkt. 22-1 at 5-6. 3 Here, Plaintiffs have explained the two
    types of malic acid and alleged that the artificial malic acid is used in
    Crystal Light. Finally, in Tarzian v. Kraft Heinz Foods Co., No. 18 C
    7148, 2019 WL 5064732 (N.D. Ill. Oct. 9, 2019), the court dismissed
    plaintiff’s state law fraud claims, finding that the allegations that

    2Plaintiffs now state that they hired an expert to test the product and the
    expert identified the presence of DL-malic acid. Opp’n at 8-9 & Ex. 1.
    3The Court GRANTS Defendants’ unopposed request for judicial notice (Dkt.
    22) of the hearing transcript and order from the Osborne case. Fed. R. Evid.
    201(b).



                                          5
Case 2:19-cv-10658-DSF-SK Document 29 Filed 07/20/20 Page 6 of 12 Page ID #:462



    “Capri Sun contains industrially manufactured citric acid, and
    industrial citric acid is artificial because it is usually produced through
    the industrial fermentation process” and that “it is more economically
    viable to produce citric acid for industrial use through this
    fermentation process” “are insufficient to link fermented citric acid to
    that used in Capri Sun.” Id. at *1, *4. There, the plaintiff had not
    alleged that Capri Sun contained artificial citric acid. Rather, it said
    that industrial citric acid is “usually” artificial because it is more
    economically viable. Here, Plaintiffs have explicitly alleged that
    Crystal Light contains artificial malic acid. See, e.g., SAC ¶¶ 10, 14.

         Plaintiff has adequately alleged that the malic acid used in
    Crystal Light is artificial.

          2.     Flavor

           As relevant here, product labels that contain “any direct or
    indirect representations with respect to the [product’s] primary
    recognizable flavor(s)” must contain the word “artificial” or the phrase
    “artificially flavored” where “the food contains any artificial flavor
    which simulates, resembles or reinforces the characterizing flavor.” 21
    C.F.R. § 101.22(i)(2). The FDA regulations acknowledge that malic acid
    can be used as a flavor enhancer, a flavoring agent and adjuvant, and a
    pH control agent. 21 C.F.R. § 184.1069(c). 4 “An ingredient is classified
    as an artificial flavor based on its function in a product, not its impact
    on taste.” Clark v. Hershey Co., No. 18-CV-06113 WHA, 2019 WL
    2288041, at *2 (N.D. Cal. May 29, 2019).


    4 “Flavoring agents and adjuvants” are defined as “[s]ubstances added to
    impart or help impart a taste or aroma in food” while “[f]lavor enhancers” are
    “[s]ubstances added to supplement, enhance, or modify the original taste
    and/or aroma of a food, without imparting a characteristic taste or aroma of
    its own.” 21 C.F.R. § 170.3(o)(11), (12). While an ingredient list need only
    describe flavoring agents and adjuvants as “natural flavor” or “artificial
    flavor,” 21 C.F.R. § 101.22(h)(1), flavor enhancers “must be declared in the
    ingredient list by their common or usual names,” FDA, Food Labeling;
    Declaration of Ingredients, 56 Fed. Reg. 28592, 28598 (June 21, 1991).



                                          6
Case 2:19-cv-10658-DSF-SK Document 29 Filed 07/20/20 Page 7 of 12 Page ID #:463



          Here, Plaintiffs allege that “Defendants include DL-Malic Acid to
    help make their products taste tart and fruity.” SAC ¶ 31; see also id.
    ¶ 25 (“The sugar to acid ratio has a great impact on the perceived
    sweetness and tartness of fruit juices, as well as the flavor perception
    and balance, and overall consumer acceptability.”), ¶ 42 (“Defendants
    flavors depend upon a ratio of sugar and DL-Malic Acid”), ¶ 46 (“the
    flavor of the Products . . . [is] an artificial combination of sugar and DL-
    Malic Acid”), ¶ 53 (“The Products’ fruit flavors containing DL-Malic
    Acid resemble the natural characterizing fruity flavors Defendants
    claims are in their products”). Defendants contend that “[f]ar from
    establishing that Kraft Heinz uses malic acid as a flavoring agent, the
    allegations of the complaint actually suggest that Kraft Heinz uses
    malic acid as a “flavor enhancer.” Mot. at 10. Specifically, “Plaintiffs’
    allegations establish that malic acid ‘enhances’ and ‘modifies’ the other
    characteristic fruit flavors present in each variety of Crystal Light,
    which makes it a textbook example of a flavor enhancer.” Id. at 11.

           District courts to have considered whether a plaintiff has
    adequately alleged that malic acid acts as a flavoring agent, flavor
    enhancer, or a pH control agent in a particular product have concluded
    that the issue was a factual dispute not properly resolved at the motion
    to dismiss stage. See, e.g., Branca, 2019 WL 1082562, at *8 (whether
    “the malic acid in their Products functions exclusively as a pH control
    agent and not as a flavor” is “inappropriate for determination on a
    motion to dismiss” (quoting Ivie v. Kraft Foods Glob., Inc., No. C-12-
    02554-RMW, 2013 WL 685372, at *10 (N.D. Cal. Feb. 25, 2013))); Sims
    v. Campbell Soup Co., No. EDCV 18-668 PSG (SPx), 2018 WL 7568640,
    at *6 (C.D. Cal. Sept. 24, 2018) (declining to conclude at the motion to
    dismiss stage that d-1 malic acid was not functioning as artificial flavor
    and collecting cases reaching the same conclusion); Allred v. Frito-Lay
    N. Am., Inc., No. 17-CV-1345 JLS (BGS), 2019 WL 1040018, at *5 (S.D.
    Cal. Mar. 5, 2019) (“Although it appears, even from Plaintiffs’ exhibits,
    that Defendants’ argument that malic acid is a flavor enhancer may
    have some validity,” it remains “a factual determination . . . that would
    be inappropriately resolved on a motion to dismiss” (alteration in
    original)); Allred v. Frito-Lay N. Am., Inc., No. 17-CV-1345 JLS (BGS),



                                         7
Case 2:19-cv-10658-DSF-SK Document 29 Filed 07/20/20 Page 8 of 12 Page ID #:464



    2018 WL 1185227, at *5 (S.D. Cal. Mar. 7, 2018) (“The distinction
    between an artificial flavor that ‘simulates, resembles or reinforces’ the
    characterizing flavor, 21 C.F.R. § 101.22(i)(2), and a ‘flavor enhancer’
    that does not impart its own taste, 21 C.F.R. § 170.3(o)(11), in this
    instance is a factual determination. Whether malic acid falls into one
    of these categories is also a factual determination that would be
    inappropriately resolved on a motion to dismiss.”); see also Clark v.
    Hershey Co., No. 18-CV-06113 WHA, 2019 WL 2288041, at *3 (N.D.
    Cal. May 29, 2019) (denying summary judgment and holding “[t]here is
    a genuine dispute as to whether malic acid acts as a flavoring agent in
    the [defendant’s] products”); Gitson v. Trader Joe’s Co., No. 13-CV-
    01333-WHO, 2014 WL 1048640, at *4 (N.D. Cal. Mar. 14, 2014)
    (“whether sodium citrate, citric acid, and tocopherol function as
    artificial flavors, chemical preservatives, or both, is inappropriate to
    determine at this stage of the litigation”). The Court agrees that
    whether the malic acid in Crystal Light acts as a flavor or flavor
    enhancer is a factual dispute that cannot be resolved at this stage. 5

          Therefore, Plaintiff has adequately alleged that the malic acid
    used in Crystal Light acts as a flavor, and not just a flavoring agent.

    B.    Common Law Claims

         Defendants additionally contend that Plaintiffs’ negligent
    misrepresentation and common-law fraud claims fail because Plaintiffs

    5 In fact, the parties’ briefing highlights one facet of this factual dispute.
    Plaintiff apparently believes that “[t]he issue is not whether Malic Acid itself
    is a flavor or not” because malic acid imparts flavor based on a product’s
    sugar to acid ratio. See Opp’n at 10; id. at 11 (“chemical combinations of
    acids and sugars . . . create the unique taste sensations of sweetness and
    sourness that are the specific characterizing fruit flavors of Defendants’
    products”). According to Defendants, Plaintiffs’ allegations “conflate[] taste
    sensations, such as sour and sweet, with the ‘characterizing flavors’ – such as
    cherry, kiwi, and lime – present in Crystal Light.” Reply at 8. Defendants
    appear to assume that if the malic acid only “impacts the tartness of the
    characterizing flavor” it does not “‘resemble[]’ that flavor in any respect.”
    Mot. at 12.



                                           8
Case 2:19-cv-10658-DSF-SK Document 29 Filed 07/20/20 Page 9 of 12 Page ID #:465



    have not alleged with particularity that Defendants intended to induce
    reliance. Mot. at 13. However, intent “may be alleged generally.” Fed.
    R. Civ. P. 9(b). Here, Plaintiffs allege that “Defendants, through their
    employees, did know that DL-Malic Acid was not naturally occurring
    and would fundamentally alter any natural combination of sugar and
    L-Malic Acid in their products, but chose to include DL-Malic Acid
    because it was cheaper for Defendants than using natural L-Malic Acid
    and because they did not believe their customers were educated enough
    to know the difference.” SAC ¶ 63. Plaintiffs further allege that “[a]t
    the time Defendants made the statements to Plaintiff, Defendants
    intended to induce Plaintiffs to purchase the Products.” Id. ¶ 115; see
    also ¶ 131 (“The misrepresentations and/or omissions made by
    Defendants . . . were intended to induce and actually induced Plaintiffs
    and the Class and Sub-Classes’ Members to purchase the Products.”).
    This is sufficient at the pleading stage.

    C.    Class Issues

          1.    Personal Jurisdiction

           Defendants contend that the Court does not have personal
    jurisdiction over them “with respect to the claims of putative class
    members outside of California.” Mot. at 14. In Bristol-Myers Squibb
    Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773
    (2017), the Supreme Court held that “[t]he mere fact that other
    plaintiffs were prescribed, obtained, and ingested [the product] in
    California – and allegedly sustained the same injuries as did the
    nonresidents – does not allow the State to assert specific jurisdiction
    over the nonresidents’ claims.” Id. at 1781. Plaintiffs contend that this
    rule does not apply to nonresident putative class members. Opp’n at
    17.

          The Ninth Circuit has not yet spoken on whether Bristol-Myers
    applies to a class action in which a plaintiff injured in the forum state
    seeks to represent a nationwide class of plaintiffs, not all of whom were
    injured in that state. The D.C. Circuit has held that it was
    “premature” to consider the issue on a motion to dismiss because “prior



                                        9
Case 2:19-cv-10658-DSF-SK Document 29 Filed 07/20/20 Page 10 of 12 Page ID #:466



     to class certification putative class members are not parties to the
     action.” Molock v. Whole Foods Mkt. Grp., Inc., 952 F.3d 293, 296 (D.C.
     Cir. 2020); see also Cruson v. Jackson Nat’l Life Ins. Co., 954 F.3d 240,
     250 (5th Cir. 2020) (a personal jurisdiction defense is not “available” at
     the motion to dismiss stage because non-resident putative class
     members are not before the court until after a class is certified). The
     Court agrees.

            Pilgrim v. Gen. Motors Co., 408 F. Supp. 3d 1160 (C.D. Cal.
     2019), Mot. at 15-16 is clearly distinguishable. There the court
     considered whether it had personal jurisdiction over non-resident
     named plaintiffs, not over unnamed putative class members. Id. at
     1167 (“the issue in this case is whether Bristol-Myers applies to the
     forty out-of-state named plaintiffs bringing claims that have no
     connection to California and are based on the laws of twenty different
     states” (emphasis added)). The same is true for Andrade-Heymsfield v.
     Danone US, Inc., No. 19-CV-589-CAB-WVG, 2019 WL 3817948 (S.D.
     Cal. Aug. 14, 2019. See id. at *3-*4 (court does not have personal
     jurisdiction over claims brought by named plaintiff who “is a New York
     resident who purchased and consumed the Coconut Milk in New
     York”). To the extent the court in Carpenter v. PetSmart, Inc., No. 19-
     CV-1731-CAB-LL, 2020 WL 996947 (S.D. Cal. Mar. 2, 2020) held that a
     personal jurisdiction defense can be asserted as to unnamed members
     of a putative nationwide class at the motion to dismiss stage, id. at *6,
     this Court disagrees as it relates to this case. 6




     6 Additionally, in Carpenter it was not clear that the $5,000,000 amount in
     controversy requirement would be satisfied without the non-California class
     claims, and therefore the court was concerned that it “lack[ed] CAFA
     jurisdiction and must dismiss this complaint in its entirety.” 2020 WL
     996947, at *10. Here, the Court has no reason to believe that CAFA’s
     $5,000,000 amount in controversy requirement would not be easily satisfied
     even if the class were limited to purchases of Crystal Light made in
     California. Therefore, the Court need not decide whether plaintiffs alleging
     CAFA jurisdiction can rely on the damages attributable to claims by putative


                                          10
Case 2:19-cv-10658-DSF-SK Document 29 Filed 07/20/20 Page 11 of 12 Page ID #:467



           It is premature to determine whether the Court has personal
     jurisdiction over putative claims brought by putative class members
     who are not yet parties to this action.

           2.     Standing

           Defendants ask the Court to “dismiss any claims on behalf of
     putative class members outside of the[] four states [where Plaintiffs
     purchased Crystal Light] for lack of standing.” Mot. at 18. However,
     for the same reasons explained above, any putative common law claims
     based on the laws of states other than California, Georgia, Texas, and
     New York are not currently before the Court and therefore it is
     premature to consider whether Plaintiffs have standing to bring them.

            Defendants contend that “[t]he Supreme Court and the Ninth
     Circuit have both held that district courts may ‘address[] issues of
     standing before . . . address[ing] issues of class certification.’” Mot. at
     10 n.6 (alterations in original) (quoting Easter v. Am. W. Fin., 381 F.3d
     948, 962 (9th Cir. 2004)). The Court agrees that on a motion to dismiss
     it must consider whether named plaintiffs have standing to assert the
     claims brought in the complaint, such as whether a given plaintiff
     actually purchased an offending product, or where there are statutory
     claims brought solely under another state’s laws. For example, if one of
     the claims in the SAC was based on a Nevada consumer fraud statute,
     that claim could be subject to dismissal prior to class certification. But
     that is not the challenge here. 7 Rather, Defendants seek to dismiss
     claims that are not currently a part of this action, but that they



     class members that may ultimately be dismissed or excluded from the
     certified class.
     7 Defendants’ contention that “[t]he fact that Plaintiffs do not assert any
     claims under the consumer protection statutes of other states is irrelevant, as
     Article III standing requirements apply with equal force to both statutory
     and common-law claims,” Mot. at 19, misses the point. Prior to class
     certification, the common law claims are brought only under the laws
     applicable to Plaintiffs.



                                           11
Case 2:19-cv-10658-DSF-SK Document 29 Filed 07/20/20 Page 12 of 12 Page ID #:468



     anticipate may become a part of this action if a nationwide class is
     certified. It is premature for the Court to make that determination.

                              IV. CONCLUSION

           Defendants’ motion to dismiss is DENIED.

        IT IS SO ORDERED.



     Date: July 20, 2020                 ___________________________
                                         Dale S. Fischer
                                         United States District Judge




                                       12
